Citation Nr: 0814382	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for spinal meningitis, to 
include arthritis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1953 to May 1958.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claim for entitlement to 
service connection for residuals of spinal meningitis to 
include arthritis as a secondary condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran served during the Korean War.  The veteran's 
complete service medical records (SMRs) are not associated 
with the claims file and there is indication from the 
National Personnel Records Center (NPRC) that they were 
destroyed in a fire in July 1973.  The only SMR located was 
the veteran's March 1958 separation exam report which does 
not indicate any diagnosis of spinal meningitis or any 
residual thereof.  However, the veteran reports being 
hospitalized for spinal meningitis for a period of seventy-
eight days in 1953.  He further reports that he continues to 
experience complications as a residual of the meningitis, to 
include arthritis as a secondary condition.  See Veteran's 
Claim for Compensation and/or Pension.  There is no 
indication that a VA examination was ever administered.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, the veteran's statements of July and August 
2004 provide competent evidence of persistent or recurrent 
disease or disability, and of a continuity of symptomatology 
since service.  The Board also notes that the veteran as a 
lay person is not competent to diagnose spiral meningitis; 
however, he is competent to report having been hospitalized 
in service, and to describe the symptoms he experienced at 
that time.  In a statement received in August 2004, he also 
clearly articulated experiencing continuous symptoms from the 
time of his in-service hospitalization to present.  

The Board finds there is insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
issues of service connection for residuals of spinal 
meningitis.  The veteran has not been afforded a VA medical 
examination with respect to these claims, including a medical 
nexus opinion, and there is otherwise no competent medical 
opinion on these issues.  However, the veteran's lay 
contentions appear sufficient to warrant obtaining such an 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA was 
to provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
residuals of spinal meningitis, to 
include arthritis claimed as secondary 
to meningitis.  The examiner should be 
provided the full and accurate relevant 
history of the appellant's disability to 
include the veteran's hospitalization 
in-service.

The examiner should offer an opinion as 
to whether the veteran's persistent or 
recurrent symptoms are at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) an in-service disease or 
disability, to include the alleged 
spinal meningitis.  For any diagnosis 
regarding arthritis, the examiner should 
offer an opinion whether such is at 
least as likely as not (50 percent or 
greater probability) related to (caused 
or aggravated by) any identified 
meningitis.  A complete rationale should 
be provided for any opinions given.  If 
the requested medical opinions cannot be 
given, the examiner(s) should state the 
reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claims for service connection of 
residuals of spinal meningitis as well 
as arthritis secondary to spinal 
meningitis.  If service connection is 
not granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claims by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).



